Citation Nr: 0011619	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-04 631	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than May 5, 1997, 
for the assignment of a 10 percent rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
January 1972.  

This appeal arises from a September 1995 rating decision of 
the Columbia, South Carolina, regional office (RO) which 
denied a compensable evaluation for service-connected 
hemorrhoids.  The notice of disagreement was received in 
April 1996. By a rating action dated in June 1997, the 
noncompensable evaluation assigned to hemorrhoids was 
increased to 10 percent, effective from May 5, 1997.  The 
veteran expressed his continued disagreement with the rating 
assigned his hemorrhoids in a letter dated in September 1997.  
A statement of the case on the issue of an increased 
evaluation for hemorrhoids was mailed to the veteran in 
October 1997.

The veteran's substantive appeal was received in December 
1997.  Therein, he stated that he was satisfied with the 10 
percent disability rating, but wished to dispute the 
effective date assigned for that evaluation.  A supplemental 
statement of the case (SSOC) was issued in January 1998, 
containing the laws and regulations pertaining to earlier 
effective dates.  The RO also informed the veteran the issue 
of entitlement to an effective date earlier than May 5, 1997, 
for the assignment of a 10 percent rating for hemorrhoids was 
a part of the appeal for an increased evaluation.

On January 27, 2000, a Travel Board hearing was held at the 
RO before the undersigned Member of the Board of Veterans' 
Appeals, who was designated by the Chairman of the Board to 
conduct that hearing and to render a decision in the case, 
pursuant to 38 U.S.C.A. § 7102 (West Supp. 1999).  At the 
hearing, the veteran reiterated his request to withdraw the 
issue of entitlement to an increased evaluation for 
hemorrhoids.  He stated he only wished to have the 10 percent 
disability rating assigned to his hemorrhoids made effective 
earlier than May 5, 1997.


FINDING OF FACT

While his claim for an increased evaluation was received in 
August 1992, the criteria for a 10 percent evaluation for the 
veteran's service-connected hemorrhoids was not objectively 
demonstrated prior to May 28, 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 5, 1997, 
for the award of a 10 percent rating for the service-
connected hemorrhoids have not been met.  
38 U.S.C.A. § 5110(a), (b)(2) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.400(o) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran was granted service connection for hemorrhoids in 
March 1980.  A noncompensable (zero percent) disability 
evaluation was assigned at that time.  That rating was 
confirmed and continued in rating actions dated in November 
1981 and April 1983.

In August 1992, the veteran filed a Statement in Support of 
Claim (on VA Form
21-4138), in which he raised a number of disability issues, 
including a claim for an increased evaluation of his service-
connected hemorrhoids.  He gave a history of having a 
hemorrhoidectomy several years earlier.  He said his 
hemorrhoids had returned and were causing great discomfort.

Medical records from the Charleston VA Medical Center (VAMC), 
dated from January 1991 to July 1993, show that the veteran 
underwent observations and treatment for, among other things, 
chronic obstructive pulmonary disease, gastroesophageal 
reflux disease, diverticulitis, and prostatitis.  Of note, a 
report of a January 1991 flexible sigmoidoscopy showed one 
internal hemorrhoid.  The hemorrhoid was not described.  
Similarly, the records contained no findings as to the status 
of the veteran's hemorrhoids.

In September 1995, the noncompensable evaluation assigned for 
hemorrhoids was continued.  The RO held that a 10 percent 
disability rating was not warranted unless there were large 
or thrombotic hemorrhoids that were irreducible, with 
evidence of frequent recurrence.  The veteran was notified of 
the decision by a letter dated on September 12, 1995.

In April 1996, the veteran filed a notice of disagreement.  
He stated he had been pursuing his claim for an increased 
evaluation for hemorrhoids since 1992.  He indicated that he 
continued to have problems with thrombosed, bleeding 
hemorrhoids.  He reported seeing several doctors because of 
his hemorrhoid problem.  He maintained that surgery had not 
helped his condition.  He asserted that a higher disability 
evaluation was warranted.  He asked that the issue be 
reviewed.

In a letter dated on May 7, 1996, the RO informed the veteran 
that further action needed to be taken with respect to his 
claim for an increased evaluation for hemorrhoids.  He was 
asked to submit the names and addresses of any health care 
provider who had treated him for his hemorrhoids, so that any 
additional pertinent records could be obtained.  A similar 
letter was mailed to the veteran in July 1996.  He was 
informed that he had until May 7, 1997, to submit the 
evidence to support his claim for an increased evaluation for 
hemorrhoids, and that evidence received after that date would 
be considered a new claim.

In September 1996, a decision of the Board on several service 
connection matters was rendered.  The veteran's hemorrhoids 
were not in issue at that time.

Medical records from the Charleston VAMC, dated from August 
1973 to September 1996, were associated with the claims 
folder.  Those records reflect that the veteran primarily 
received treatment for gastroesophageal reflux disease, 
diverticulitis, prostatitis, and chronic obstructive 
pulmonary disease.  There were few references to the 
veteran's hemorrhoids, beyond notations that he had a history 
of hemorrhoids, and that he treated his condition with 
suppositories and Anusol.  However, a more detailed account 
was provided in July 1996.  The veteran was seen at that time 
for complaints of having bloody bowel movements.  He said he 
had had two bloody stools the evening before, and one bloody 
stool that morning.  He was noted to have undergone a 
hemorrhoidectomy in 1987.  On rectal examination, the 
veteran's anus was reported to be within normal limits.  His 
stool was guaiac negative.  There were no dark or tarry 
stools.  The pertinent diagnostic impression was probable 
hemorrhoids.

The veteran also submitted medical records from Norton 
Community Hospital, dated in November 1987.  The records 
reveal that the veteran underwent a hemorrhoidectomy due to 
prolapsed external and internal hemorrhoids.  

On May 5, 1997, the veteran, through his accredited 
representative, submitted copies of the aforementioned 
records from the Charleston VAMC.  It was asserted, on his 
behalf, that the veteran had large, thrombosed hemorrhoids 
with frequent bleeding.  It was noted that he was willing to 
be examined to confirm his assertions.  

The veteran was afforded a VA rectum and anus examination on 
May 28, 1997.  He said he had been experiencing increased 
problems with his hemorrhoids.  He stated he actually had to 
manually replace the hemorrhoids into his rectal vault while 
taking a shower each day.  He complained of pain and 
bleeding.  He reported having fecal soiling several times 
every month.  He said he used prescription suppositories and 
warm bathtub soaking, which provided subjective relief.  Upon 
clinical evaluation, the veteran's sphincter tone was mildly 
decreased.  Internal and external hemorrhoids were present.  
There was a mild amount of bleeding.  There was no evidence 
of dehydration, malnutrition, tenesmus, diarrhea, or anemia.  
The diagnosis was hemorrhoids with moderate to severe 
bleeding and fecal leakage.

By a rating action dated in June 1997, the noncompensable 
evaluation assigned hemorrhoids was increased to 10 percent.  
The effective date of the award was established as May 5, 
1997.  The RO stated the increase was made effective the date 
of the veteran's most recent claim, because earlier treatment 
notes had referenced only the presence of hemorrhoids and had 
not indicated the severity of the condition.

The veteran was afforded a Travel Board hearing before the 
undersigned, at the Columbia RO, in January 2000.  He 
testified that he usually self-treated his hemorrhoids with 
suppositories and sitz baths.  He asserted that his 
hemorrhoids would no longer be thrombosed by the time he was 
able to see a physician.  He also said that traveling to a VA 
medical facility, during an exacerbation of his hemorrhoids, 
was difficult due to pain.  The veteran further indicated 
that his reluctance in reporting the symptoms of his 
hemorrhoids was due to embarrassment.  He maintained that he 
experienced flare-ups of his hemorrhoids approximately every 
month-and-a-half.  At those times, he said he would have five 
to six days of bleeding.  He asserted that these episodes 
were debilitating.  He also endorsed problems with flatulence 
and fecal leakage.  The veteran stated that the severity of 
his condition had remained the same since 1992.  He denied 
regular treatment for hemorrhoids.  In this regard, unless he 
elected to undergo surgery, he said the physicians would only 
prescribe ointments, suppositories, and sitz baths.  He 
indicated that this was the same treatment that he provided 
to himself.

II.  Analysis

The assignment of effective dates for increased evaluations 
is governed by 
38 U.S.C.A. § 5110 (West 1991 & Supp. 1999) and 38 C.F.R. § 
3.400 (1999).  The statute provides, in pertinent part, that 
the effective date of an evaluation and award of compensation 
based upon an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a).  The effective date of 
increased compensation will be the earliest date on which it 
is factually ascertainable that an increase in disability had 
occurred, provided a claim for increase is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b)(2); 38 C.F.R. § 3.400(o).

In order to apply the above authorities to the present 
appeal, it is necessary to determine when it became 
ascertainable that the veteran's hemorrhoids met the criteria 
for a 10 percent evaluation.  A noncompensable (zero percent) 
evaluation encompasses mild or moderate external or internal 
hemorrhoids.  A 10 percent disability evaluation is warranted 
for large or thrombotic, irreducible, external or internal 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.  A 20 percent evaluation disability 
evaluation is warranted for hemorrhoids with persistent 
bleeding and secondary anemia or with fissures.  38 C.F.R. § 
4.114, Diagnostic Code 7336 (1999).

Applying the law and regulations to the case at hand, the 
Board notes that the veteran contends his increased 
evaluation should be granted from August 1992, when his claim 
for an increased evaluation appears to have been filed.  
However, the Board observes that an ascertainable increase in 
the veteran's service-connected hemorrhoids was not 
objectively demonstrated prior to his May 1997 VA 
examination.  The report of the 1991 sigmoidoscopy showing a 
single internal hemorrhoid, the references to his history of 
and treatment for hemorrhoids, and his July 1996 complaints 
of bloody stools, when assessed in light of the rating 
schedule provisions described above, demonstrate that the 
veteran's hemorrhoids, at those times, warranted a 
noncompensable evaluation.  The pre-1997 records do not 
advance objective clinical findings establishing large or 
thrombotic, irreducible internal or external hemorrhoids that 
reoccur frequently, as required for a 10 percent disability 
evaluation.  Such findings were first clinically identified 
in the report of the VA rectum and anus examination, which 
was performed on May 28, 1997.  

Therefore, the Board concludes that, although the claim for 
increased rating was pending since 1992, the proper effective 
date for the award of a 10 percent evaluation for hemorrhoids 
would have been May 28, 1997, the date when entitlement arose 
as shown by objective medical evidence.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (1999).  The RO 
chose to grant the increase effective on May 5, 1997, and we 
see no reason for that determination to be disturbed.  
Accordingly, the benefit sought on appeal is denied.  

In making this determination, the Board has carefully 
considered the veteran's hearing testimony.  While his 
testimony is considered credible insofar as he described his 
symptoms and belief in the merits of his claim, he is not 
competent to offer a medical opinion as to any clinical 
findings that would support his claim for an increased 
evaluation.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) 
(when the question involved does not lie within the range of 
common experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required).

Thus, although we appreciate the veteran's sincere and 
forthright testimony, we must decide this case based upon the 
medical evidence.  As recently as July 1996, medical 
examination failed to document that the hemorrhoid disorder 
met the rating criteria set forth for a 10 percent 
evaluation.  And, as noted above, it was not until the May 
1997 examination that the higher level of disability was 
shown.


ORDER

An effective date earlier than May 5, 1997, for the 
assignment of a 10 percent disability evaluation for service 
connected hemorrhoids is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

